DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites “b. integrating the vector determined in in each background frame”. Should be “b. integrating the vector determined . Appropriate correction is required.
Claim 12 is a system claim and defines a system comprising one or more cameras as shown in Fig. 2 (50a-50e) connected to processing means (Fig. 2 Unit 55) where the processing means 55 are adapted to take a plurality of sequential video frame images (“video frames” or just “frames” used herein interchangeably) of a subject and to analyze a specific region of its surrounding in the frequency domain. The region in the frequency domain is then marked with a signature (representing the subject) and stored in a database (See Specification Para 110).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1 and 12, Applicant is claiming “optionally saving the spectral characteristics of said transformation function in a repository” is indefinite because language that suggests or make a feature of step optional for example “containing A, B and optionally C” is indefinite creating an ambiguity because Applicant is not disclosing potential alternative of saving creating confusion (See MPEP 2173.05 (h).
Claim 1 recites the limitation “….saving the spectral characteristics of said transformation function…”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “….obtaining a portion of each frame comprising a surrounding of the moving subject comprises …”.  Further, it also recites “determining said portion of each frame comprising a surrounding of the moving subject” because it is not clear if Applicant is referring to the same portion, same surrounding or a new portion and new surroundings. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “….wherein generating a vector representing the direction of the moving subject comprises …”. it is not clear if Applicant is referring to the vector as defined in claim 2 or different vector. There is insufficient antecedent basis for this limitation in the claim.
a Region Of Interest (ROI) at a position in relation to said vector comprises …”. it is not clear if Applicant is referring same ROI as defined in previous claims or different. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “g.    repeating step f according to a predetermined shifting rule”. It not clear what Applicant mean by repeating step f. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
Claim 6 recites the limitation “….the head portion; the center body portion; the feet portion”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “….the spectral characteristics of a transformation function to the frequency…”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “….providing a signature of a subject person stored in a data base comprising a vector, an ROI, spectral characteristics of a transformation function to the frequency domain in time of a frame sequence, spectral characteristics of a transformation function to the frequency domain in time of background frames…”. 
It is not clear if signature refer to biometric signature as claimed in claim 1 or different signature. Further, claiming “a vector, an ROI, spectral characteristics of a transformation function to the frequency domain in time of a frame sequence, spectral characteristics of a transformation function to the frequency domain in time of background frames…”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 7, 10, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claim(s) 1 is/are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper for example using measurement received from a mobile device, transmitting from the source relay node to a donor access node.  
	The method claim 1, recites limitation, “obtaining a plurality of sequential video frame images of a moving subject from a video segment; obtaining a portion of each frame comprising a surrounding of the moving subject; carrying out a transformation function to the frequency domain on one or more of said portions of the frames comprising a surrounding of the subject; and optionally saving the spectral characteristics of said transformation function in a repository”. Since the claim is directed to a process and a machine, which is one of the statutory categories of the invention (Step 1: YES).
The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites generating a biometric signature of the subject comprising 
The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no additional elements that would integrate the abstract idea into a practical application (Step 2A: Prong Two Abstract Idea=Yes).
Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of storing, retrieving and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than 
Further, dependent claims 7, 10 and 11 does not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims. However, if Applicant adds the limitation of claim 2 into independent claims then it will overcome the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veksler et al. Pub. No. US 20160140407 A1.
	Regarding Claim 1, Veksler teaches a method for generating a biometric signature of a subject (Para 22, generating and comparing a biometric signature) comprising:
a-50e) are placed on top of a building aiming at covering the surrounding of a building (e.g. a warehouse building). Each camera covers a certain field of view adjacent to the adjacent camera's field of view i.e., obtaining a plurality of sequential video frame images) of a moving subject (Para 165, a subject is tracked moving in several directions i.e., moving subject ) from a video segment (Para 112, 116-117, 165, 177-178, The system enables tracking capabilities and allows security personnel to mark a subject on the camera viewing screen for tracking said subject i.e., from a video segment subject is tracked);
	obtaining a portion of each frame comprising a surrounding of the moving subject (Fig. 2 and Para 69, 112, 181-182,  a series of cameras (50a-50e) are placed on top of a building aiming at covering the surrounding of a building and tracking said subject i.e., obtaining a portion of each frame comprising a surrounding of the moving subject );
	carrying out a transformation function to the frequency domain on one or more of said portions of the frames (Fig. 7 and Para 156, image 30 is transferred to a transformation to frequency domain unit 32 (comprised in the processing means), which transforms it to the frequency domain (e.g. by Fourier transformation, Short Fourier Transforms, Wavelet Transforms or other transformation methods) producing the final frequency image 33 as shown in FIG. 7 i.e., carrying out a transformation function to the frequency domain on one or more of said portions of the frames) comprising a surrounding of the subject (Fig. 7 and Para 156, 181-182, 192,  A coherence comparison function is applied between each group frequency domain and the general image signature. The group with the highest coherence closest to the general image 
	optionally saving the spectral characteristics of said transformation function in a repository (168, 177, 181, 200, The three frequency domain strips are saved in the system memory/database, each along with its aforementioned found intensity ratio, all signature under the same subject person i.e., saving the spectral characteristics of said transformation function in a repository).
	Regarding Claim 2, Veksler teaches wherein obtaining a portion of each frame comprising a surrounding of the moving subject comprises:
obtaining foreground frames corresponding to the plurality of sequential video frames, each comprising the moving subject (Para 33-34, 53 and 117);
generating a vector representing the direction of the moving subject (Para 160, 165);
determining a Region Of Interest (ROI) at a position in relation to said vector; and
determining said portion of each frame comprising a surrounding of the moving subject, at a location on each frame corresponding to the location of said determined ROI (Para 164).

	
	
	Regarding Claim 3, Veksler teaches wherein obtaining foreground frames corresponding to the plurality of sequential video frames comprises:
obtaining a background frame comprising the background of the plurality of sequential video frame images; subtracting said background frame from each of the plurality of sequential video frames (Para 139).
	Regarding Claim 4, Veksler teaches wherein generating a vector representing the direction of the moving subject comprises:
obtaining body portions of the foreground objects of the foreground frames;
obtaining reference point frames corresponding to the foreground frames, each comprising a reference point about or at an edge of the corresponding location of said body portions;
combining all the reference points frames into a three-dimensional coordinate system frame comprising all the reference points being at their corresponding location on the three-dimensional coordinate system frame; determining a vector in the three-dimensional coordinate system frame according to a sequence of a number of reference points from the reference points, that produce the most stable vector (Para 117-136, 176).
	Regarding Claim 7, Veksler teaches further comprising a step of identification by comparing the obtained spectral characteristics of the transformation function with spectral characteristics saved in a database, wherein an identification result is deemed to be positive when the coherence level between both compared frequency spectral characteristics is above a certain threshold (Para 209).
	Regarding Claim 10, Veksler teaches further comprising an identification, said method further comprising: obtaining an error value between the spectral characteristics of the transformation function and spectral characteristics saved in a database;
wherein an identification is deemed positive if one of the following conditions are met:
I)    the error value is beneath a predefined threshold value;
II)    the following consecutive steps are carried out less times than a predetermined threshold number:
i.    transferring the error value to an adaptive filter that adapts the values of one of the spectral characteristics according to the error value;
ii.    obtaining an error value between the adapted spectral characteristics value and the other spectral characteristics;
iii.    determining if the error value of step (ii) is beneath said threshold value;
iv.    returning to step (i) when the determination of the error value of step (iii) is deemed negative (Para 168, 171).
	Regarding Claim 11, Veksler teaches further comprising an identification, said method further comprising:
obtaining an error value between the spectral characteristics of the transformation function and spectral characteristics saved in a database;
wherein an identification is deemed positive if one of the following conditions are met:
I)    the error value is beneath a predefined threshold value;
II)    the following consecutive steps with possible recursion are fully carried out during a time duration less than a predefined threshold time:

ii.    obtaining an error value between the adapted spectral characteristics value and the other spectral characteristics;
iii.    determining if the error value of step (ii) is beneath said threshold value;
iv.    returning to step (i) when the determination of the error value of step (iii) is deemed negative(Para 168, 171).
	Regarding Claim 12, it has been rejected for the same reasons as claim 1 and further , Veksler teaches A)    a database; B)    a transformation to frequency domain module; C)    a comparing frequency coherence function module (Para 19-22 and 168 and Fig. 7).
Allowable Subject Matter
Claims 5, 6, 8  and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein determining a Region Of Interest (ROI) at a position in relation to said vector comprises:
a.    obtaining a plurality of background sequential video frames being a sequence of frames comprising the background of the plurality of sequential video frame images;
b.    integrating the vector determined in in each background frame;
c.    determining an initial ROI on each background frame being at a predetermined corresponding position from said vector;

e.    integrating each of the plurality of sequential video frame images with said initial ROI determined and carrying out a transformation function to the frequency domain in time to the initial ROI portion of said sequential video frames thus obtaining spectral characteristics and storing the sensitivity of said stability frequencies of said spectral characteristics of the initial ROI;
f.    shifting the initial ROI to a surrounding area in each of the plurality of sequential video frame images, and carrying out a transformation function to the frequency domain in time to the currently shifted ROI portion of said sequential video frames thus obtaining spectral characteristics and storing the sensitivity of said stability frequencies of said spectral characteristics of the currently shifted ROI;
g.    repeating step f according to a predetermined shifting rule;
h.    after step f has been repeated for all sequences of the shifting rule determining the ROI of the initial and shifted ROIs with the highest sensitivity stored as the ROI” OR
“further comprising a step of identification; providing a signature of a subject person stored in a data base comprising a vector, an ROI, spectral characteristics of a transformation function to the frequency domain in time of a frame sequence, spectral characteristics of a transformation function to the frequency domain in time of background frames; wherein the Region Of Interest (ROI) at a position in relation to the vector is determined such that it is in the same position in relation to the vector as 
i.    obtaining the spectral characteristics of a transformation function to the frequency domain in time to the ROI portions of the background frames;
ii.    obtaining a relative difference by inputting the spectral characteristics of a transformation function to the frequency domain in time of the background frames of step (i) and said signature spectral characteristics of a transformation function to the frequency domain in time of background frames, into a transfer function;
iii.    obtaining the spectral characteristics of a transformation function to the frequency domain in time to the ROI portions of the sequence frames and shifting the value of said spectral characteristics of a transformation function to the frequency domain in time to the ROI portions of the sequence frames, in a proportional manner as said relative difference;
iv. comparing the shifted values to the signature spectral characteristics of a transformation function to the frequency domain in time of a frame sequence;
wherein an identification result is deemed to be positive when the coherence level between the compared spectral characteristics of step (iv) is above a predefined threshold”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chandrasekaran et al. Pub. No. US 20160321671 A1 - IDENTIFYING CONSUMERS IN A TRANSACTION VIA FACIAL RECOGNITION
Gaidon et al. Patent No. US 9443320 B1 - Multi-object tracking with generic object proposals
Karvounis Pub. No. US 20150304634 A1 - MAPPING AND TRACKING SYSTEM
Thornton et al. Pub. No. US 20130201329 A1 - ASSISTED VIDEO SURVEILLANCE OF PERSONS-OF-INTEREST
Mollicone et al. Pub. No. US 20120072121 A1 - SYSTEMS AND METHODS FOR QUALITY CONTROL OF COMPUTER-BASED TESTS
Haibing Pub. No. US 20110194762 A1 - METHOD FOR DETECTING HAIR REGION
Ushijima et al. Pub. No. US 20110170785 A1 - Image processing apparatus and image processing method
Stubler Pub. No. US 20100128939 A1 - HAIR SEGMENTATION
Center, JR Pub. No. US 20030059124 A1 - Real-time facial recognition and verification system
Cheng et al Pub. No. US 20150138332 A1 - ADAPTIVE MULTI-MODAL INTEGRATED BIOMETRIC IDENTIFICATION AND SURVEILLANCE SYSTEMS
Li et al. Pub. No. US 20140247362 A1 - Method and System to Characterize Video Background Changes as Abandoned or Removed Objects

Face Spoofing Detection Based on Color Distortion (May 2017)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647